DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for Amendment filed on 1/18/22 including claims 1-58, out of which, claims 1-24 have been cancelled, and claims 25, 32, 36 and 41 are amended, claims 45-58 have been added new.  Claims 25-58 are pending will be pending for consideration in the present application, with claims 25, 32, 36, and 41 being independent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 25-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations in combination of rest of limitations of claims, as follows:
As recited by claim 25;
a notifying message regarding non-third generation partnership project access, the apparatus being simultaneously registered to a communication network via the third generation partnership project access and via the non-third generation partnership project access and the apparatus being served both the third generation partnership project access and the non-third generation partnership project access by a respective access and mobility management function (AMF), said apparatus being in a connection management-idle state over the non- third generation partnership project access.
As recited by claim 32;
a notifying message regarding a third generation partnership project access, the apparatus being simultaneously 
registered to a communication network via the third generation partnership project access and via the non- third generation partnership project access, said apparatus being in a connection management-idle state over the third generation 3 of 14 LEGAL2/41355869v1Appl. No.: 16/611,418 Amdt. dated January 18, 2022 Attorney Docket No.: 042933/539508 Reply to Advisory Action of October 12, 2021 partnership project access and in a connection management-connected state over the non- third generation partnership project access and the apparatus being served both the third generation partnership project access and the non-third generation partnership project access by a respective access and mobility management function (AMF), and, send, over the third generation partnership project access, a service request message.
As recited by claim 36;
a notifying message regarding non- third generation partnership project access, related to a user equipment being simultaneously registered to a communication network via the third generation partnership project access and via the non- third generation partnership project access, wherein the user equipment is served, by a respective access and mobility management function (AMF), both the 4 of 14 LEGAL2/41355869v1Appl. No.: 16/611,418 Amdt. dated January 18, 2022 Attorney Docket No.: 042933/539508 Reply to Advisory Action of October 12, 2021 third generation partnership project access and the non-third generation partnership project access, and the user equipment being in a connection management-idle state over the non- third generation partnership project access.
As recited by claim 41;
related to a user equipment being simultaneously registered to a communication network via the third generation partnership project access and via the non- third generation partnership project access, said user equipment being in a connection management-idle state over the third generation partnership project access and in a connection management-connected state over the non- third generation partnership project access, wherein the user equipment is served, by a respective access and mobility 5 of 14 LEGAL2/41355869v1Appl. No.: 16/611,418 Amdt. dated January 18, 2022 Attorney Docket No.: 042933/539508 Reply to Advisory Action of October 12, 2021 management function (AMF), both the third generation partnership project access and the non- third generation partnership project access, and sending over the third generation partnership project access, a service request message.
Any comments considered necessary by applicant must be submitted no later than the payment of the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al  (20080259912) discloses A method and apparatus are disclosed for communicating with a Wireless Transmit/Receive Unit in wireless communications. The WTRU, capable of communicating in a 3GPP network and a non-3GPP network, receives messages with the assistance of the non-3GPP network through a Paging Entity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be
 directed to INDER P MEHRA whose telephe number is (571)272-3170. The examiner can normally be reached on 571-272-3170 from 10 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sriilakshmi Kumar, can be reached at telephone number 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647